Martin, J.
delivered the opinion of the court. The insolvent is appellant from a judgment by which the opposition of Mary S, Bryant, one ofTis creditors, to the homologation of the proceedings of the meeting before the notary, was sustained.
Watts, for plaintiff
He was an imprisoned debtor; the creditors were iherefore improperly cited to appear before a notary: all these proceedings to have taken place in open court, or before the judge. The act of the legislature, 2 Martin’s digest, 442, requires it, and nothing authorizes proceedings elsewhere.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.